—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated August 18, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff failed to show that the defendant created an alleged wet condition which caused the plaintiff’s accident, or that the defendant had actual or constructive notice of such a condition (see, Kraemer v K-Mart Corp., 226 AD2d 590; Hollinger v Chestnut Ridge Racquet Club, 227 AD2d 380; Bykofsky v Waldbaum’s Supermarkets, 210 AD2d 280, 281). The plaintiff failed to submit facts from which it could be shown that the alleged wetness was a recurring condition (see, Goldberg v Hoffenberg, 226 AD2d 424; cf., Padula v Big V Supermarkets, 173 AD2d 1094; Weisenthal v Pickman, 153 AD2d 849, 851). The hearsay statements of an unnamed store employee contained in the store manager’s affidavit cannot be used to establish a triable issue as to the condition of the floor at the time of the accident, and the plaintiff failed to provide an acceptable excuse for her failure to tender evidentiary proof in admissible form in opposing the defendant’s motion (see, Eddy v Tops Friendly Mkts., 59 NY2d 692; cf., Phillips v Kantor & Co., 31 NY2d 307). Thus, the Supreme Court properly granted the defendant’s motion (see, Giacomontonio v Incorporated Vil. of Val. Stream, 224 AD2d 580). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.